Title: To Alexander Hamilton from Benjamin Lincoln, 29 July 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston July 29 1791
Sir

I have been honoured with the receipt of your circular letter of the 8th. instant. I will aim at that discharge of the duties therein required which shall give satisfaction.
A few days since I had a hint that a vessel from the Bahama Islands had touched into tarpaulin cove, in one of the Elizabeth Islands, and had there landed a few bags of Cotton. The same vessel came into this port and entered without reserve. The surveyor afterwards mentioned to the master the hint we had received. At first he absolutely denied the fact, but afterwards finding us possessed of certain facts he acknowledged his error. Thereon we brought an action against him & his mate for the fine of one thousand dollars as directed in the Statute. The Captain gave bond, & the mate was committed. The Captain, I suppose, has been advised to attempt a justification on the ground of distress. To this purpose he yesterday took the depositions of all his men & a passenger or two. Of this the Captain in the first place made no mention. How far a Jury may carry the necessity of landing two bags of Cotton weighing both about five hundred after making almost her whole passage I know not. At the time of taking these depositions the Attorney of the district was present & it so fully turned up in the course of this business that the Cotton was landed and as the master had not made any mention of it at the time of entery but swore to the contrary Mr. Gore thought it his duty to prosecute the Captain & have him bound over to answer to the Circuit Court for false swearing.

I wrote immediately to the officer at Martha Vineyard in whose district is tarpaulin cove that he might put hand on the cotton so landed. Since I have received the following answer. “On the receipt of yours of the 12th. inst. I immediately went to tarpaulian cove and applied to Mr: Nye who informed me that about a fortenight before there was a Schooner came in there the Master of which asked of him the favour to leave two bags which he granted. He thereupon landed two bags which he took to be cotton containing as near as he could guess 200 each. The bags were in his Garrot where they remained five or six and were carried off unbeknown to him. Neither did he know the man that landed the same. The foregoing is the whole of the information which I could obtain respecting the cotton.”
I am &c
Mr. Secretary Hamilton

